Title: To Thomas Jefferson from Daniel Humphreys, 30 August 1820
From: Humphreys, Daniel
To: Jefferson, Thomas


Sir,
Portsmouth NH.
August 30th 1820
Permit me to tender to your acceptance the enclosed short piece; not as being worth your acceptance, but as a small token of a respect, neither small, nor of a late date.The attempt originated from the following question.Is it not practicable to abridge the labour of men of Study, who commit much to writing for their own after inspection; and may not this be done without any heavy tax on the memory?Having been deterred by the apparent labour, from learning a short hand, and afterward having partially learned, & practised more than one sort, and discontinued them; after some efforts, I fell upon the one I have the honour to present to you, & have used it for some time.If it is may be considered as affording a proper opportunity of testifying a respect where due, one valuable purpose at least, will be attained. I have the Honor to be with much regard & best wishes Your obedt Hum ServtDanl Humphreys.